Error to review a judgment of the circuit court for Milwaukee county entered November 3, 1972: Max Raskin, Circuit Judge.
Criminal law. Armed robbery (party to the crime). Evidence. Sufficiency.
The cause was submitted for the plaintiff in error on the brief of Howard B. Eisenberg, state public defender, and Garrett N. Kavanagh, assistant state public defender, and for the defendant in error on the brief of Robert W. Warren, attorney general, and James H. McDermott and Charles R. Larsen, assistant attorneys general.
Judgment affirmed.